                                         Case 5:17-cv-00220-LHK Document 1137 Filed 01/06/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION,                            Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                            ORDER DENYING WITHOUT
                                                                                             PREJUDICE MOTIONS TO SEAL THE
                                  14              v.                                         PARTIES' PRETRIAL PROPOSED
                                                                                             FINDINGS OF FACT AND
                                  15    QUALCOMM INCORPORATED,                               CONCLUSIONS OF LAW
                                  16                   Defendant.                            Re: Dkt. No. 1013, 1016
                                  17

                                  18          Before the Court are the parties’ joint administrative motions to seal portions of the pretrial

                                  19   proposed findings of fact and conclusions of law. ECF Nos. 1013 and 1016.

                                  20          Applying the compelling reasons standard for sealing, the Court finds that the motions are

                                  21   overly broad and DENIES them without prejudice. The Court finds that much of the information

                                  22   that the parties seek to seal has been publicly disclosed elsewhere or is too general to be sealed.

                                  23   Even where the parties seek to seal information that may properly be sealed, they should seek to

                                  24   seal only the sealable information and not whole paragraphs or sections that do not warrant

                                  25   sealing.

                                  26          The parties shall file their revised motions by January 14, 2019. The parties shall format

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTIONS TO SEAL THE PARTIES’ PRETRIAL PROPOSED
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case 5:17-cv-00220-LHK Document 1137 Filed 01/06/19 Page 2 of 2




                                   1   their motions and exhibits in accordance with the Court’s previous orders in this case.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: January 6, 2019

                                   5                                                   ______________________________________
                                                                                       LUCY H. KOH
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                        2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTIONS TO SEAL THE PARTIES’ PRETRIAL PROPOSED
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
